DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excessive" in claim 1 is a relative term which renders the claim indefinite.  The term "excessive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-10 are rejected as dependents of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lindsay (US 5,304,164), disclosed by Applicant in the May 8, 2020 26 page IDS.
Regarding claim 1, Lindsay discloses an extracorporeal circuit (see col. 11, ll. 58-67; Fig. 1) comprising a heart lung machine (see col. 4, ll. 18-20; col. 11, ll. 65-67); an oxygenator 30; a sampling line (see col. 7, ll. 4-7) downstream of the oxygenator; and a blood reservoir 20 (see Fig. 6) including a vent blood inlet (see col. 6, ll. 29-33; col. 7, ll. 42-55), a venous blood inlet 78d (alternatively 48) and a purgers port (78a or one of the connectors on 74) suitable for accepting blood from the sampling line (see col. 7, ll. 4-7), wherein the blood reservoir is configured to accommodate blood from the sampling line without causing excessive gaseous microembolic activity within the blood from the sampling line (see Fig. 6, blood filter/defoamer unit 34).
Regarding claim 4, Lindsay discloses the blood reservoir includes a purgers funnel 42 having an upper portion (see Fig. 6, adjacent and below annular support 44), a lower portion (see Fig. 6, adjacent hole 46) and an intervening central portion (see Fig. 6, portion between upper portion and lower portion), the upper portion of the purgers funnel in fluid communication with the purgers port (see Fig. 6). 
Regarding claim 5, Lindsay discloses a venous tube 48 in fluid communication with the venous blood inlet and extending within the purgers funnel, such that the lower portion of the purgers funnel is configured to extend alongside a portion of the venous tube (see Fig. 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay in view of Strauss et al. (US 5,158,533), disclosed by Applicant in the May 8, 2020 26 page IDS.
Regarding claim 2, Lindsay further discloses the blood reservoir includes a purgers funnel 42 in fluid communication with the purgers port, with the venous blood inlet 48 extending downwardly through an interior of the purgers funnel.
Lindsay does not specifically disclose the purgers funnel being configured to permit the blood form the sampling line to flow downwardly along an exterior surface of the venous blood inlet. 
Strauss discloses a cardiotomy and venous reservoir with a funnel 56 surrounding a venous blood inlet 32, the funnel being configured to permit blood along the funnel to flow downwardly along an exterior surface of the venous blood inlet (see Fig. 4). It would have been obvious to a person having ordinary skill in the art to have the funnel of Lindsay configured to permit blood along the funnel to flow downwardly along an exterior surface of the venous blood inlet, as disclosed by Strauss, in order to help with fluid flow through the blood reservoir for processing, which would include that from the sampling line. 
Regarding claim 6, Lindsay further discloses the lower portion of the purgers funnel has an inner diameter that is greater than an outer diameter of the venous tube (see Fig. 6) but does not disclose that the inner diameter is greater than the outer diameter such that blood exiting the purgers funnel slides down an exterior surface of the venous tube. 
Strauss discloses a cardiotomy and venous reservoir with a funnel 56 surrounding a venous blood tube 32, the funnel being configured to permit blood along the funnel to flow downwardly along an exterior surface of the venous blood tube such that blood exiting the funnel slides down an exterior surface of the venous tube (see Fig. 4). It would have been obvious to a person having ordinary skill in the art to have the funnel of Lindsay configured to permit blood along the funnel to flow downwardly along an exterior surface of the venous blood tube such that blood exiting the funnel slides down an exterior surface of the venous tube, as disclosed by Strauss, in order to help with fluid flow through the blood reservoir for processing.
Regarding claim 7, teachings of Lindsay and Strauss are described above and Lindsay further disclose an elongate filter 50 disposed such that the venous tube extends downwardly inside the elongate filter (see Fig. 6). 
Regarding claim 8, teaching of Lindsay and Strauss are described above and Lindsay further disclose a reservoir housing 22, including plate 40 and lid 24, and wherein the elongate filter extends to near a lower surface of the reservoir housing (see Fig. 6, lower surface would be surface of plate 40, which is lower than that of surface of lid 24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,011,769, hereinafter ‘769, in view of Lindsay. 
Regarding claim 1, claim 1 of ‘541 discloses substantially all limitations except for the blood reservoir being part of an extracorporeal blood circuit that comprises a heart lung machine, oxygenator, sampling line downstream of the oxygenator, the purgers port for accepting blood from the sampling line. 
Lindsay discloses Lindsay discloses an extracorporeal circuit (see col. 11, ll. 58-67; Fig. 1) comprising a heart lung machine (see col. 4, ll. 18-20; col. 11, ll. 65-67); an oxygenator 30; a sampling line (see col. 7, ll. 4-7) downstream of the oxygenator; and a blood reservoir 20 (see Fig. 6) including a vent blood inlet (see col. 6, ll. 29-33; col. 7, ll. 42-55), a venous blood inlet 78d (alternatively 48) and a purgers port (78a or one of the connectors on 74) suitable for accepting blood from the sampling line (see col. 7, ll. 4-7), wherein the blood reservoir is configured to accommodate blood from the sampling line without causing excessive gaseous microembolic activity within the blood from the sampling line (see Fig. 6, blood filter/defoamer unit 34). It would have been obvious to a person of ordinary skill in the art to combine the extracorporeal circuit and related features to the blood reservoir of ‘769 in order to help with the performance of a cardiopulmonary bypass. 
Regarding claims 2 and 4-9, claim 1 of ‘769 discloses the additional limitations required by these claims. 
Regarding claim 10, claim 3 of ‘769 discloses the additional limitations required by this claim.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, and 12 of U.S. Patent No. 10,213,541, hereinafter ‘541, in view of Lindsay. 
Regarding claim 1, claim 1 of ‘541 discloses substantially all limitations except for the blood reservoir being part of an extracorporeal blood circuit that comprises a heart lung machine, oxygenator, sampling line downstream of the oxygenator, the purgers port for accepting blood from the sampling line. 
Lindsay discloses Lindsay discloses an extracorporeal circuit (see col. 11, ll. 58-67; Fig. 1) comprising a heart lung machine (see col. 4, ll. 18-20; col. 11, ll. 65-67); an oxygenator 30; a sampling line (see col. 7, ll. 4-7) downstream of the oxygenator; and a blood reservoir 20 (see Fig. 6) including a vent blood inlet (see col. 6, ll. 29-33; col. 7, ll. 42-55), a venous blood inlet 78d (alternatively 48) and a purgers port (78a or one of the connectors on 74) suitable for accepting blood from the sampling line (see col. 7, ll. 4-7), wherein the blood reservoir is configured to accommodate blood from the sampling line without causing excessive gaseous microembolic activity within the blood from the sampling line (see Fig. 6, blood filter/defoamer unit 34). It would have been obvious to a person of ordinary skill in the art to combine the extracorporeal circuit and related features to the blood reservoir of ‘541 in order to help with the performance of a cardiopulmonary bypass. 
Regarding claims 2-7, 9, and 10, claim 1 of ‘541 discloses the additional limitations required by these claims. 
Regarding claim 8, claim 5 of ‘541 discloses the additional limitations required by this claim. 
Regarding claim 11, claim 7 of ‘541 discloses substantially all limitations except for the blood reservoir being part of an extracorporeal blood circuit that comprises a heart lung machine, oxygenator, sampling line downstream of the oxygenator, the purgers port for accepting blood from the sampling line. 
Lindsay discloses Lindsay discloses an extracorporeal circuit (see col. 11, ll. 58-67; Fig. 1) comprising a heart lung machine (see col. 4, ll. 18-20; col. 11, ll. 65-67); an oxygenator 30; a sampling line (see col. 7, ll. 4-7) downstream of the oxygenator; and a blood reservoir 20 (see Fig. 6) including a vent blood inlet (see col. 6, ll. 29-33; col. 7, ll. 42-55), a venous blood inlet 78d (alternatively 48) and a purgers port (78a or one of the connectors on 74) suitable for accepting blood from the sampling line (see col. 7, ll. 4-7), wherein the blood reservoir is configured to accommodate blood from the sampling line without causing excessive gaseous microembolic activity within the blood from the sampling line (see Fig. 6, blood filter/defoamer unit 34). It would have been obvious to a person of ordinary skill in the art to combine the extracorporeal circuit and related features to the blood reservoir of ‘541 in order to help with the performance of a cardiopulmonary bypass. 
Regarding claims 12 and 13, claim 7 of ‘541 discloses the additional limitations required by these claims. 
Regarding claim 14, claim 8 of ‘541 discloses the additional limitations required by this claim.
Regarding claim 15, claim 12 of ‘541 discloses the additional limitations required by this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/              Primary Examiner, Art Unit 3781